DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, in line 1 recites “Fan having a housing”, which should read “A fan having a housing”.
Claims 2-12, in line 1, recite “Fan according”, which should read “The fan according”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 5, 11 and 13-14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner suggests removing the term from the claim to clarify the scope of the claimed invention.
Claim 15 is also indefinite by virtue of their dependency on Claim 14.
Claim 4 recites the limitation "an electric outlet" in line 1.  It is unclear if the limitation refers to the electric outlet introduced in Claim 1 or another electric outlet.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as the same electric outlet of claim 1.  Examiner suggests amending the phrase to read “the electric outlet” to clarify the claimed invention and overcome the indefiniteness issues.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13 recites the limitation "Cover element for a fan according to claim 1" in line 1.  However, claim 1 is directed to a fan having a housing, which comprises a cover element.  It is unclear if Applicant is trying to claim only a portion of claim 1, or the entirety of claim.  For examination purposes, as best understood by the Examiner in view of the specification, claim 13 will be interpreted as if depending from the entirety of  claim 1.  Examiner suggests amending the phrase to read “The fan according to claim 1” to clarify the scope of the claimed invention and overcome the indefiniteness issues.
Claims 14-15 are also indefinite by virtue of their dependency on Claim 13, but also have the same issue and should be amended in kind with claim 13.
Claims 14 recites the phrase "and/or" in line 5.  It is unclear to which of the three clauses following “and/or” the term applies.  As written it can be interpreted as applying to the first clause, second clause and/or third clause, rendering the scope of the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, “and/or” will be interpreted applying to all three clauses following the phrase.  Examiner suggests amending the claim to clarify the intended scope of the claimed invention and overcome the indefiniteness issues.
Claim 15 is also indefinite by virtue of the its dependency on Claim 14.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13 recites the limitation "Cover element for a fan according to claim 1" in line 1.  However, claim 1 is directed to a fan having a housing, which comprises a cover element.  Therein, it appears Applicant is trying to claim only a portion of claim 1, rendering claims 13-15 improper dependent claims since they fail to include all limitations of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebm Papst (DE 202008015041).  The attached English translation to be referenced hereinafter.
In Reference to Claim 1
Ebm Papst teaches:
A fan(20) having a housing(10), wherein in the housing an electric motor(21) and a fan wheel(23) drivable or driven by the electric motor are arranged(P[0019]), wherein on an underside of the housing(portion 80 of housing), the housing has an opening(49) for an electric outlet(opening 49 allows for plug 97 of 95 to be passed into the housing; P[0017], P[0031]), wherein on a circumferential side(circumferential side of 80) the housing has a bracket(48), so that a bushing is formed between the bracket and the circumferential side(bushing formed via 48 and 65 when 65 is fixed to 48 an insulation area deforms to hold connecting line 95 in strain relief device 40; P[0020]), wherein an electric line(95) is arranged at least partially at the underside of the housing and is guided through the bushing(as shown in Fig 2 and described above; P[0020]), characterized in that a cover element(60) is arranged at the underside of the housing(as least a portion of 60 is arranged in portion 80 as shown in Fig 2), wherein the cover element has a first section(65) and a second section(top side of 60; see annotated figure below), wherein the first section and the second section are arranged at an angle towards each other(approximately 90 degrees to one another as shown in the annotated figure below), and in that the cover element is arranged at the underside of the housing in such a way that the first section is at least partially arranged in the bushing(as shown in Fig 4-6) and clamps(via 178 and insulation material) the electric line in the bushing while forming a strain relief(40; P[0020]), and in that the second section covers the opening(at least a portion of the second section covers the opening).

    PNG
    media_image1.png
    458
    927
    media_image1.png
    Greyscale

 In Reference to Claim 2
Ebm Papst teaches:
The fan according to claim 1(see rejection of claim 1 above), characterized in that a duct(49’,49’’,49’’’, 49IV) is formed between the second section and the underside of the housing(clearly shown in Fig 1-4 and 6), wherein the electric line is arranged in the duct(Fig 2, 4 and 5; P[0028]), and in that preferably the housing in the underside of the housing has a recess which runs in a radial direction(49’, 49’’, 49’’’, 49IV form recesses extending radially), wherein the second section covers the radial recess for forming the duct(the top side of 60 covers the radially extending recesses; Fig 2).
In Reference to Claim 3
Ebm Papst teaches:
The fan according to claim 1(see rejection of claim 1 above), characterized in that in an inside of the housing(Fig 2) a printed circuit board(46) is arranged, wherein the printed circuit board essentially covers the opening from the direction of an inner side of the housing(the printed circuit board essentially covers at least a portion of the opening as view from an inner side of the housing; as shown in Fig 2 the printed circuit board overlaps the opening through which 95 passes to the underside of the circuit board).
In Reference to Claim 4
Ebm Papst teaches:
The fan according to claim 3(see rejection of claim 3 above), characterized in that an electric outlet is provided(97 as interpreted above), comprising a first, preferably female, part of a plug connection arranged on the printed circuit board, which protrudes through the opening and is covered by the second section, and in that further preferably the electric outlet comprises a second, preferably male, part of the plug connection arranged at the end of the electric line, which is in operative connection with the first part(P[0017] described the connection element 97 which is provided on the circuit board 46 and as shown in Fig 2 it protrudes into radially extending opening while being covered by the top side of 60; since male/female plug connection arrangements are described as preferences in the claim they are not actually required by the claim and while Ebm Papst does not explicitly describe the male/female portions of the plug connection 97, a “plug connection” inherently has male/female components which mate for make the connection).
In Reference to Claim 5
Ebm Papst teaches:
The fan according to claim 1(see rejection of claim 1 above), characterized in that the first section is formed bracket-shaped with two longitudinal bars and one cross bar arranged at the end of the longitudinal bars(see annotated figure below), and in that preferably a latching element(178) protruding from an extension level of the first section at an angle is arranged at the cross bar(see annotated figure below), and in that further preferably the latching element engages behind the bracket(P[0036]).

    PNG
    media_image2.png
    442
    1015
    media_image2.png
    Greyscale

In Reference to Claim 13
Ebm Papst teaches:
The cover element for a fan according to claim 1(see rejection of claim 1 above), comprising a first section and a second section(see rejection of claim 1 above), characterized in that the first section and the second section are arranged at an angle towards each other(see rejection of claim 1 above), so that the cover element is preferably essentially formed L-shaped(the 90 deg angle between the first and second section forms an L-shape, as clearly shown in Fig 1, 2 and 6).
In Reference to Claim 14
Ebm Papst teaches:
The cover element for a fan according to claim 13(see rejection of claim 13 above), characterized in that the first section is formed bracket-shaped with two longitudinal bars and one cross bar arranged at the end of the longitudinal bars(see annotated figure above), wherein preferably a latching element(178) protruding from the extension level of the first section at an angle is arranged at the cross bar(see annotated figure above; P[0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebm Papst in view of NPL Document 1 (Ebm Papst Series 250 fan datasheet; Jan 2016).
In Reference to Claim 12
Ebm Papst teaches:
The fan according to claim 1(see rejection of claim 1 above), being very small fan of the ebm-pabst series 250 variety(P[0002])
Ebm Papst fails to teach:
the cover element consists of an electrically insulating material, in particular of a plastic, a glass or a ceramic.
NPL Document 1 teaches:
	A series 250 fan having a cover element(housing) consisting of an electrically insulating material, in particular, of a plastic or glass(GRP; Fiberglass reinforced plastic)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ebm Papst to incorporate the teachings of NPL Document 1 to construct the cover element of fiberglass reinforced plastic to reduce the weight of the fan.
Further, as NPL document 1 teaches that the use of a “fiberglass reinforced plastic” is a known material suitable for making the cover element of a fan, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “fiberglass reinforced plastic” because it is merely the selection of an art known material suitable for the construction of a cover element for a fan.
In further support of this position, the selection of a known material to make an cover element of fan housing prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070099459 A1
OTSUKI; Takaya et al.
US 20130064700 A1
Wu; Ching-Lin
US 5699854 A
Hong; Chen Fu-In
US 7358631 B2
Morishitahara; Yoshiharu
US 9121414 B2
Lofy; John et al.


	The above reference are cited for teaching the state of the art for routing electric lines through fan housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745